Citation Nr: 1136259	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-33 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for left eye orbital fracture, to include visual impairment.

3.  Entitlement to a disability rating in excess of 60 percent for bilateral hearing loss.

4.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

5.  Entitlement to a compensable disability rating for a residual scar of the left posterior thigh as a residual of shrapnel wound. 

6.  Entitlement to a disability rating in excess of 10 percent for a peroneal nerve injury as a residual of shrapnel in the left leg. 

7.  Entitlement to service connection for arthritis of the knees.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which continued 10 percent evaluations for bilateral sensorineural hearing loss and tinnitus, denied service connection for posttraumatic stress disorder (PTSD), and declined to reopen the Veteran's claim of entitlement to service connection for a shell fragment wound scar of the left posterior thigh; a July 2007 rating decision of the Louisville RO, which denied service connection for a left eye orbital fracture, to include visual impairment; and an April 2009 rating decision of the Louisville RO, which denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and service connection for anxiety.  The Veteran submitted notices of disagreement for his PTSD and left thigh scar claims in February 2007, for his hearing loss, tinnitus, and left eye claims in October 2007, and for his TDIU claim in May 2009.  He subsequently perfected his appeals in October 2007, June 2008, and September 2009.

While the Veteran did request a Board video conference hearing on his October 2007 VA Form 9, in a subsequent communication received in July 2008, he withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

The Board notes that the Veteran filed his original claim of entitlement to service connection for PTSD.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.).  Accordingly, the issue has been recharacterized above.

In a June 2008 rating decision, the Louisville RO reopened the Veteran's left leg claim and granted entitlement to service connection for a residual scar of the left posterior thigh as a residual of shrapnel wound, assigning a noncompensable evaluation effective August 15, 2006, and a peroneal nerve injury as a residual of shrapnel in the left leg, assigning a 10 percent evaluation effective August 15, 2006.  These grants of service connection are considered a full grant of the benefits on appeal for the Veteran's left leg claim.  As such, the petition to reopen a claim of entitlement to service connection for a shell fragment wound scar of the left posterior thigh is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In October 2008, the Louisville RO increased the Veteran's disability rating for bilateral sensorineural hearing loss to 60 percent, effective September 20, 2006.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and a left eye orbital fracture, increased ratings for hearing loss and tinnitus, and TDIU.

A March 2008 VA treatment record states that the Veteran is "disabled (on SS)."  This raises the possibility that the Veteran may receive disability benefits from the Social Security Administration (SSA) due to the disabilities on appeal.  Notably, on his TDIU application, the Veteran indicated that he is unemployed as a result of his hearing loss, PTSD, and gunshot wound.  The claims file is negative for any records from SSA to clarify the nature of the Veteran's reported disability claim or any evidence that the RO sought such clarification.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2010).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the evidence suggests that there may be outstanding SSA records that are relevant to the Veteran's appeals, the case must be remanded so that the RO may attempt to obtain all relevant SSA records.

With regard to his left eye orbital fracture claim, the Veteran asserts that he injured his left eye when a landmine exploded while he was in combat.  VA treatment records indicate that the Veteran has been treated for left eye twitching.  Additionally, his DD-214 indicates that he was awarded a Combat Infantry Badge and a Purple Heart.  These awards indicate combat experience.  Further, the RO has already accepted the Veteran's claim of an in-service landmine explosion affecting his left eye area in granting service connection for a residual scar of the medial left forehead above the eyebrow.  See June 2008 rating decision.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In light of the evidence showing current treatment relating to the left eye area, accepted lay evidence of an in-service landmine injury to the area around the left eye, and the Veteran's report that his current left eye problems are related to his in-service injury, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claim of entitlement to service connection for a left eye orbital fracture.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); see also McLendon, supra.

Additionally, the February 2008 VA psychiatric examination is not adequate to decide the Veteran's claim for service connection for an acquired psychiatric disorder.  The February 2008 VA examiner diagnosed the Veteran with adjustment disorder, unspecified.  However, she did not provide an opinion on the etiology of his psychiatric disorder.  To the extent that her statement that any PTSD symptoms that the Veteran's is experiencing are "most likely related to his retirement rather than to combat" is intended to be negative nexus opinion, she fails to provide a rationale for this opinion.  Therefore, the Veteran must be afforded a new VA examination to address the relationship between his military service, including combat, and any currently diagnosed psychiatric disorder(s).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

In his August 2011 written brief presentation, the Veteran's representative indicated that the Veteran's service-connected audiological disabilities may have worsened since his last VA audiological examination, 3 years ago.   As such, the Board finds that a new VA examination is warranted in order to determine the current severity of his hearing loss and tinnitus.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2010).  

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for a left eye orbital fracture and an acquired psychiatric disorder and increased ratings for hearing loss and tinnitus must be remanded for new VA examinations and opinions.

In his August 2011 written brief presentation, the Veteran's representative also indicated that the Veteran wished to file claims for service connection for arthritis of the knees and increased ratings for his left leg disabilities.  As discussed above, the Veteran's claim for TDIU is being remanded herein to the AMC.  As entitlement to TDIU could be impacted by his claims for service connection for arthritis of the knees and increased ratings for a residual scar of the left posterior thigh as a residual of shrapnel wound and a peroneal nerve injury as a residual of shrapnel in the left leg, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, prior to the readjudication of the Veteran's claim of entitlement to TDIU, the AMC should also adjudicate the Veteran's claims of entitlement to service connection for arthritis of the knees, a compensable evaluation for a residual scar of the left posterior thigh as a residual of shrapnel wound and an evaluation in excess of 10 percent for a peroneal nerve injury as a residual of shrapnel in the left leg.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Lexington VA Medical Center, covering the period from July 2009, to the present, should be obtained and added to the claims folder.

2.  Obtain and associate with the claims file all SSA records regarding the Veteran's disability claim and any medical records relied upon to make its decision.  If, after making reasonable efforts, the RO cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The RO must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be scheduled for VA examinations with appropriate examiners to determine the nature and etiology of his left eye and psychiatric disabilities.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examination(s).  That such a review took place must be noted in the examination report.

With regard to the Veteran's left eye claim, the examiner must state whether the Veteran currently has a left eye disability and, if so, whether it is at least as likely as not that any such disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service, including the conceded in-service landmine explosion resulting in a scar to the medial left forehead above the eyebrow.  The examiner should specifically comment on the Veteran's diagnosed left eye twitching.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the examiner must state whether the Veteran currently has an acquired psychiatric disorder and, if so, whether it is at least as likely as not that such disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service, including his combat experience.  The examiner should specifically comment on the February 2008 VA examination and the psychiatric diagnoses of record, including adjustment disorder and anxiety.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

4.  Following completion of the development requested in paragraphs 1 and 2, above, the Veteran should be scheduled for a VA compensation examination with an appropriate expert in order to determine the severity of his audiological disabilities.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  The examiner should also specifically comment on any functional effects of the Veteran's audiological disabilities.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include obtaining VA examination(s) for the left posterior thigh scar, peroneal nerve injury and arthritis of the knees, if deemed warranted, the claims of entitlement to service connection for arthritis of the knees, a compensable evaluation for a residual scar of the left posterior thigh as a residual of shrapnel wound and an evaluation in excess of 10 percent for a peroneal nerve injury as a residual of shrapnel in the left leg should be adjudicated.  The Veteran and his representative should be provided notice thereof, with appellate rights.  Thereafter, the remaining claims should be readjudicated.  If any claim properly on appeal remains denied, a statement of the case/supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues for which a timely and adequate substantive appeal has been filed should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

